Order filed June 5, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01106-CR
                                   ____________

                      DOUGLAS WAYNE RING, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 23rd District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 64814

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g) (2), that it must inspect the original of State's exhibit 42, a
video.
      The clerk of the 23rd District Court is directed to deliver to the clerk of this
court the original of State's exhibit 42, a video, on or before June 20, 2014. The
clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 42, a video, to the
clerk of the 23rd District Court.



                                              PER CURIAM